NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             NOV 22 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

RODERICK WRIGHT, individually and               No. 12-55319
on behalf of a class of similarly situated
persons,                                        D.C. No. 3:09-cv-02666-JM-MDD

              Plaintiff - Appellant,
                                                MEMORANDUM*
  v.

GENERAL MOTORS ACCEPTANCE
CORPORATION, a business entity form
unknown,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Southern District of California
                 Jeffrey T. Miller, Senior District Judge, Presiding

                     Argued and Submitted November 6, 2013
                              Pasadena, California

Before: McKEOWN, GOULD, and BYBEE, Circuit Judges.

       Roderick Wright (“Wright”) appeals the district court’s grant of summary

judgment for Ally Financial, Inc., formerly General Motors Acceptance



       *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Corporation (“Ally”), and against Wright for lack of standing under California’s

Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq. Wright

also appeals the district court’s denial of his class certification motion. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      On April 6, 2007, Wright purchased a car from a California auto dealer,

financing the vehicle with a loan from Ally. He made payments on the car for

about two years before defaulting on his loan. Ally repossessed the car in July

2009, and soon thereafter sent Wright a Notice of Intent to Dispose of Repossessed

Vehicle (“NOI”). The NOI said that Ally planned to sell the car at auction and that

Wright had a limited statutory right to preempt the sale by reinstating his contract

or redeeming the car. Wright did not do so in the time permitted, and Ally sold the

car at auction on October 1, 2009, applying the sale proceeds to Wright’s

outstanding contract balance. The resulting deficiency was in the amount of

$9,694.43, and Ally sent Wright a letter on October 7, 2009, giving an accounting

for this deficiency and telling Wright how he could make a payment on it. Ally

also reported the deficiency to the credit bureaus.

      On October 16, 2009, Wright made a partial payment of $25. He filed this

putative class action less than a week later, arguing that the NOI he received did

not comply with the Rees-Levering Automobile Sales Finance Act, Cal. Civ. Code


                                         -2-
§ 2981 et seq., because (1) it did not fully inform him of the amount he had to pay

Ally to cure his default, and (2) it did not provide him with a physical address at

which he could personally serve Ally with a form that would have extended the

statutory redemption or reinstatement period by an additional ten days. These

failures, according to Wright, invalidated Ally’s deficiency claim and rendered

Ally’s attempt to collect on the allegedly invalid deficiency a violation of the UCL.

      Ally removed the suit to federal court under the Class Action Fairness Act.

28 U.S.C. §§ 1332(d), 1453(b). The district court denied Wright’s motion for class

certification. The parties then filed cross-motions for summary judgment. The

district court granted summary judgment for Ally and against Wright, concluding

that Wright lacked standing to bring his suit in light of the heightened standing

requirements of the UCL. That brings us to this appeal.

      We review de novo a district court’s ruling on standing. See United States v.

Duncan, 643 F.3d 1242, 1247 (9th Cir. 2011). Similarly, we review a district

court’s decision on a motion for summary judgment de novo, see San Luis &

Delta-Mendota Water Auth. v. United States, 672 F.3d 676, 699 (9th Cir. 2012),

and we may affirm the district court’s decision “on any ground supported by the

record,” Video Software Dealers Ass’n v. Schwarzenegger, 556 F.3d 950, 956 (9th

Cir. 2009) (internal quotation marks omitted).


                                         -3-
      A private suit may be brought under the UCL only “by a person who has

suffered injury in fact and has lost money or property as a result of the unfair

competition.” Cal. Bus. & Prof. Code § 17204. Standing under the UCL, in other

words, is “substantially narrower” than standing under Article III of the

Constitution, and a plaintiff suing under the UCL must “(1) establish . . . economic

injury, and (2) show that that economic injury was the result of, i.e., caused by, the

unfair business practice . . . that is the gravamen of the claim.” Kwikset Corp. v.

Superior Court, 246 P.3d 877, 885-86 (Cal. 2011).

      Wright argues that he suffered economic harm both by paying Ally $25 to

partially offset his nearly $10,000 deficiency and when Ally reported his

deficiency to the credit bureaus. Even if each of these injuries could independently

serve as a basis for standing under the UCL, a proposition we assume without

deciding here, because Wright cannot show the type of “causal connection”

between either injury and any alleged unfair competition by Ally, we affirm the

district court. See id. at 887 (internal quotation marks omitted).

      Wright does not argue, because he cannot argue, that his $25 payment was

caused by Ally’s allegedly defective NOI. Rather, he contends that it was caused

by Ally’s October 7, 2009, letter, which Wright maintains was an illegal attempt to

collect on an invalid deficiency. But the October 7 letter was not, as Wright


                                         -4-
characterizes it, a “demand for payment.” The letter did not demand anything of

Wright. It was merely an accounting that (1) gave Wright information about how

his $9,694.43 deficiency was calculated; (2) explained that the deficiency could

change based on credits, rebates, charges, or accrued interest; and (3) provided

instructions on how to get “more information about this transaction or to make

payment arrangements.” Ally sent the letter pursuant to statute, see Cal. Civ. Code

§ 2983.2(b), and in accordance with a promise in the NOI to send Wright “a

written accounting of the sale of the vehicle automatically within 45 days” of the

sale. Because the letter was not a demand for payment, it was not unfair

competition, and Wright cannot establish the necessary causal connection with

respect to his $25 payment.

      Nor has Wright demonstrated a causal connection between his damaged

credit and any unfair competition. Wright testified that he was unable to secure

financing for a new car from six different auto dealers “because of the GMAC

deficiency on [his] credit report.” Wright’s heavily redacted credit report shows

the deficiency, but Wright offers nothing more than a conclusory statement in his

declaration as proof that it was this specific deficiency that caused the auto dealers

not to extend him credit. In fact, Wright had many other delinquent debts, and he

has offered no evidence that shows he would have obtained credit for a new car


                                          -5-
without the $9,694.43 deficiency. Equally unavailing is Wright’s reliance on Evan

Hendricks’ vague and abstract expert testimony, which also fails to establish a

causal connection between Wright’s damaged credit and Ally’s alleged unfair

competition.

      Because Wright has not established a causal connection between either

economic injury he alleges and any unfair competition on the part of Ally, he has

failed to establish standing to bring this suit under the UCL.1

      AFFIRMED.




      1
        Because we affirm the district court’s ruling that Wright lacks standing to
bring his claim under the UCL, we need not elaborate on the class certification
issue. Without a viable claim in his own right, Wright cannot bring this suit on
behalf of the class. See Sanford v. MemberWorks, Inc., 625 F.3d 550, 560 (9th Cir.
2010) (“When a named plaintiff has no cognizable claim for relief, she cannot
represent others who may have such a claim, and her bid to serve as a class
representative must fail.” (internal quotation marks omitted)).

                                         -6-